ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments filed 5/19/2022, with respect to the rejection of the claims under both 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  The rejection of all the claims have been withdrawn. 

Claim Interpretation – Maintained
	The claim interpretation(s) as set forth in the Non-Final rejection mailed 3/21/2022 are maintained.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 and 30-54 are allowable over the prior art of record.
The closest prior art of record is US 20080281226 to Peters as set forth in the Non-Final rejection mailed 3/21/2022.
The prior art of record fails to disclose, teach or fairly suggest, singly and in combination the limitations as set forth in Claims 1-18 and 30-54. 
Regarding Claims 1 and 44, the prior art of record fails to disclose where the excising finger is radially spaced form and longitudinally overlapping the second arcuate wall. The closest art of Peters teaches a excising finger, but the finger extends from a distal most end and is not overlapping the second arcuate wall.
Regarding Claim 30, the prior art of record fails to disclose where the excising finger is radially spaced from and longitudinally overlapping a coring cannula arcuate wall. The closest art of Peters teaches a excising finger, but the finger extends from a distal most end and is not radially spaced from and longitudinally overlapping a coring cannula arcuate wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791